Citation Nr: 0719515	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service connected 
degenerative changes of the right foot and ankle due to 
Reiter's Syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1984 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was scheduled for a video hearing before the 
Board at the RO in September 2006 but failed to report.  He 
has not provided a reason for his failure to report or 
requested that his hearing be rescheduled.  His hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2006). 


FINDINGS OF FACT

1.  A left knee disability was first shown many years after 
discharge from active service.  

2.  Service connection for degenerative changes of the right 
foot and ankle due to Reiter's syndrome and service 
connection for erosive arthritis of the left foot and ankle 
has been established.  

3.  There is no competent evidence relating a current left 
knee disability to a disease or injury in service, including 
to a service connected disease or disability.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated by 
active service, may not be presumed to have been incurred in 
service, and is not related to a service connected disease or 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006); 71 Fed. Reg. 52,747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The veteran was provided with a VCAA notification letter in 
February 2004, which was prior to the initial adjudication of 
his claim.  This letter told the veteran what evidence was 
needed to substantiate the claim for service connection for 
his left knee disability.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The letter asked the veteran to 
notify VA if he knew of any evidence or information that he 
thought would support his claim.  This met the requirement to 
notify the veteran to send any relevant evidence in his 
possession.  

The veteran has not been provided with information pertaining 
to the degree of disability and the assignment of effective 
dates.  However, as the claim is being denied, the Board 
notes that neither a degree of disability nor an effective 
date will be assigned.  Therefore, despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The duty to assist the veteran in the development of his 
claim has been met.  All relevant VA medical records have 
been obtained.  The veteran has been afforded VA medical 
examinations, and pertinent opinions have been offered.  

There is some indication that the veteran may have received 
some private treatment for his service connected 
disabilities.  However, there is no mention of private 
treatment for his claimed left knee disability, and the 
veteran did not respond to a request to identify all private 
treatment records.  VA is only required to seek pertinent 
records which the veteran adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.1599(c)(i),(ii) (2006).  As there is no indication of any 
additional relevant evidence or information that can be 
obtained in this case, the duty to assist has been met, and 
the Board will proceed with review of this claim. 

Service Connection

The veteran contends that he has developed a left knee 
disability as a result of his service connected right foot 
disability.  He argues that his service connected disability 
has altered his gait and that his altered gait eventually 
injured his left knee and led to the development of a chronic 
disability.  

Service connection will be granted for disability resulting 
from disease or injury in active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as arthritis becomes manifest to a 
degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A chronic disease that is adequately identified in service 
will be service connected if that disease is demonstrated any 
time, no matter how remote, after service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52,747.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service medical records are negative for 
complaints or treatment regarding the left knee, and do not 
contain a diagnosis of a left knee disability.  

The existence of a left knee disability was first 
demonstrated in VA treatment records dated December 2004.  
These records note that the veteran complained of left knee 
pain.  He stated that he had experienced knee pain for the 
previous eight months, mostly upon kneeling.  He denied a 
previous history of trauma.  The pain was almost non-existent 
when not kneeling.  A medical history of questionable 
Reiter's syndrome was noted.  An X-ray study revealed mild 
degenerative changes, but no acute bony injury or destructive 
process, and no joint effusion was noted.  The impression on 
X-ray study was mild degenerative changes.  The overall 
impression was bursitis.  

The veteran was afforded a VA orthopedic examination in April 
2005.  The examiner noted that the veteran had a normal gait.  
He did not use any orthotics, and there was no abnormal wear 
on his shoes.  Following the examination and a review of the 
claims folder, the examiner diagnosed mild degenerative joint 
disease of the left knee.  The examiner opined that the left 
knee disability would not be related to the veteran's service 
connected degenerative joint disease of the right foot or 
ankle, as there was no significant gait instability or 
lifting.  Furthermore, the examiner was unable to find that 
the veteran had ever experienced Reiter's of the left knee.  
Therefore, it was not at least as likely as not that the left 
knee disability was related to Reiter's syndrome.  

Analysis

The veteran does not contend, nor is there any evidence, that 
a left knee disability was directly incurred in service.  
Service medical records are negative and a left knee 
disability was first shown approximately 17 years after 
service.  The veteran has not reported any in-service injury 
involving the left knee, nor has he reported any continuity 
of symptomatology arising in service.  Accordingly, service 
connection on a direct basis is not established, nor may it 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran's primary contention has been that his left knee 
disability developed as a result of gait changes caused by 
his service connected right foot disability.  However, this 
contention is not supported by the medical evidence.  The 
April 2005 VA examiner did not detect any change in the 
veteran's gait.  This examiner opined that there was no 
relationship between the veteran's left knee disability and 
his service connected disabilities.  In addition, he opined 
that the left knee disability was not related to Reiter's 
syndrome.  There are no medical opinions to the contrary 
contained in the claims folder.  

The Board recognizes the veteran's contention that his left 
knee disability developed as a result of his service 
connected disabilities.  However, the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As there is no competent evidence 
that a service connected disability caused or aggravated the 
left knee disability, entitlement to service connection is 
not established.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52,747. 


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service connected 
degenerative changes of the right foot and ankle due to 
Reiter's Syndrome is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


